Citation Nr: 0022648	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-17 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


REMAND

The veteran served on active duty from September 1974 to 
September 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to TDIU.  This case was previously remanded by 
the Board in May 1998 for additional evidentiary development.  
Because all of the requirements of this remand have not been 
met, the case must again be remanded.  

Because the veteran contends that his service-connected 
bronchial asthma alone renders him incapable of employment, 
the Board remanded the case for specific evidentiary 
development, and the RO has attempted to accomplish that 
development.  However, because of examination defects or 
inconsistencies and because it appears that all relevant 
records may not have been obtained, another remand is 
required.

First, the RO was to ask the veteran to provide the complete 
names and addresses of any medical providers who had treated 
him for his service-connected bronchial asthma since 1995.  
Accordingly, the RO wrote to the veteran, requesting that he 
furnish copies of treatment reports from all medical care 
providers or employers who had provided him with treatment 
for his bronchial asthma which had not been already 
submitted.  The RO invited the veteran to complete and return 
enclosed VA Forms 21-4142, Authorization for Release of 
Information, for these medical providers.  The veteran 
responded that he did not wish to submit private medical 
records, because he did not wish to pay for them.  He did not 
return the VA Forms 21-4142.  The RO then wrote to the 
veteran again, telling him that it would request his 
treatment records, and he would not have to pay for them.  
The RO again provided appropriate release forms.  The veteran 
did not respond.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Because this claim must be remanded for clarification of the 
medical evidence, the veteran should again be asked to 
provide the names and addresses, treatment dates, and 
appropriate releases so that his treatment records from his 
private care providers from 1995 to the present may be 
obtained.

The veteran may have VA outpatient treatment for his service 
connected bronchial asthma.  Accordingly, the RO should 
obtain and associate with the file the veteran's VA 
outpatient treatment records since 1995.  Furthermore, the 
veteran has been hospitalized twice in early 1999 at VAMC Bay 
Pines, according to his February 1999 mental disorders 
examination.  All VA inpatient hospitalization records from 
1995 to the present should be obtained and associated with 
the claims file.  These records should include not only the 
discharge summary, but all clinical records, including any 
pulmonary function tests or other special studies done during 
hospitalization.  In that regard, the veteran was 
hospitalized in October to November 1995 at VAMC Bay Pines, 
and the discharge summary reflects that he underwent 
pulmonary consultation and pulmonary function testing while 
hospitalized.  Neither the consultation nor the pulmonary 
function tests (PFTs) have been associated with the claims 
file.

After all available VA outpatient, inpatient, and clinical 
records from 1995 to the present have been associated with 
the file, and efforts have been made to associate all private 
treatment records from 1995 to the present, further review of 
the claims file by a doctor with appropriate expertise will 
be required.  This is necessary because of deficiencies in 
the VA examination of February 1999.  The Board specifically 
requested a respiratory examination.  The examiner conducted 
a general medical examination.  That need not be inadequate, 
except that the examination was to include pulmonary function 
tests.  The examiner stated that pulmonary function tests 
would be done later that morning and provided to the RO.  A 
later note shows that pulmonary function tests were not done 
in February 1999.  Although pulmonary function tests had been 
done in August 1998, the Board is unable to determine whether 
those tests are adequate, because there is no interpretation 
of the tests by the examiner who saw the veteran in February 
1999.  The August 1998 PFTs did not include post-
bronchodilator readings.  They also included several readings 
noted to be outside the 95 percent confidence level.  The 
significance of these PFTs should be explained by someone 
competent to interpret them.

The Board must be fully informed with current, relevant 
medical evidence sufficient to decide the claim.  A remand by 
the Board confers on the veteran as a matter of law the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Therefore, while the Board regrets the delay, this case is 
REMANDED for the following:  

1.  Inquire of the veteran whether he has 
ever been treated at any VA facility on 
an outpatient basis for his bronchial 
asthma since 1995.  If so, these records 
should be obtained and associated with 
the claims file.  Obtain discharge 
summaries, clinical records, 
consultations, special tests (including 
PFTs), and nursing notes related to any 
VA hospitalizations from 1995 to the 
present.  In particular, the October to 
November 1995 hospitalization included 
pulmonary consultation and PFTs, and 
those should be obtained.  There is also 
an indication of two VA hospitalizations 
in January 1999, and all records relating 
to those hospitalizations should be 
obtained.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment by private medical care 
providers of his bronchial asthma, from 
1995 to the present.  Ask him to provide 
appropriate releases so the RO may 
request the records on his behalf.  The 
veteran is informed that these records 
are important in connection with his 
claim.  Request copies of all records of 
any treatment indicated by the veteran.  
If VA is unable to obtain these records, 
ask the veteran and his representative to 
obtain and submit these records.  

3.  Ask the veteran whether he is 
currently receiving Social Security 
disability benefits or whether he has 
applied for such benefits.  If so, 
contact the Social Security 
Administration, and request copies of any 
decision they may have reached pertaining 
to the veteran.  Should the veteran have 
been found disabled, request the complete 
records upon which they based the 
determination of disability.  All 
attempts to secure these records should 
be documented in the claims folder.

4.  After all the above development has 
been completed to the extent possible, 
return the veteran's claims folder to the 
examiner at Bay Pines who conducted the 
February 1999 general medical 
examination.  The examiner is asked to 
review the pulmonary function tests done 
in August 1998 and to explain the 
significance of the results.  In 
particular, some key readings are noted 
to be outside the 95 percent confidence 
level.  The significance of this notation 
to the reliability of the tests has not 
been explained.  Also, the PFTs were 
apparently done only pre-
bronchodilatation.  Whether there was 
some medical reason for only obtaining 
pre-bronchodilatation readings or 
contraindicating post-bronchodilator 
testing should be explained.  If the 
August 1998 PFTs are inadequate, or the 
examiner is unable to interpret them, the 
veteran must be scheduled for another 
pulmonary examination with pulmonary 
function tests, to include both pre- and 
post-bronchodilator testing, unless 
medically contraindicated.  All previous 
tests are to be reviewed, and the 
examiner is asked to review the claims 
folder.  If the examiner requires 
additional tests, studies, or 
examinations, these are to be ordered.  

The physician is requested to express an 
opinions as to the effect of the 
veteran's service-connected bronchial 
asthma on his ability to obtain and 
maintain gainful employment.  In 
formulating his opinions, the examiner is 
not to consider the age of the veteran.  
The report of this analysis, which should 
be legible, should include a medical 
rationale for all opinions expressed.  

5.  Following completion of all of the 
above, the RO should review the claims 
folder to ensure that all of the 
foregoing actions have been completed.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  If the evaluative report does not 
include a fully detailed analysis of all 
pulmonary function test reports and any 
other special tests, as well as responses 
to the Board questions, the report must 
be returned for corrective action.  

6.  Thereafter, readjudicate the claim of 
entitlement to TDIU.  If any 
determination is adverse to the veteran, 
provide him and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.  
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no further 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


